PER CURIAM.
The appellant challenges the order by which the trial judge summarily denied his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. We reverse the order because the motion sets forth colorable claims which are not conclusively refuted by attachments to the order.
The appellant alleged colorable claims that his trial counsel was ineffective for fading to call eight witnesses, including the appellant, and for interfering with the appellant’s right to testify. Although the judge attached a portion of the trial transcript to his order, the attachment does not conclusively refute the appellant’s claims. See Farnbaugh v. State, 778 So.2d 369, 370-371 (Fla. 2d DCA 2001). Because these facially sufficient claims are not conclusively refuted by the attachment, the order is reversed and this case is remanded for further proceedings under rule 3.850.
REVERSED and REMANDED.
ALLEN, C.J., BOOTH and BARFIELD, JJ., concur.